The Honorable Carl B. Bledsoe Speaker of the Colorado House of Representatives State Capitol Denver, Colorado  80203
Dear Representative Bledsoe:
I write in response to your request for my opinion about the appointment of the membership of the Joint Budget Committee.
QUESTION PRESENTED AND CONCLUSION
Who is the appointing authority for the house members of the Joint Budget Committee?
     It is both a power and duty of the speaker of the house to appoint the house members of the Joint Budget Committee, consistent with the requirements of section  2-3-201, C.R.S. (1980).
ANALYSIS
The Joint Budget Committee is established by statute. Section2-3-201(1), C.R.S. (1980). Its members are to be chosen "in each house in the same manner as members of other standing committees" with the limitation that the membership must "consist of the chairman of the House Appropriations Committee plus one majority party member and one minority party member thereof, and the chairman of the Senate Appropriations Committee plus one majority party member and one minority party member thereof."  Id. The term "standing committee" is not expressly defined in the statute, but it is a term of common usage referring to any committee appointed to consider all of the legislative business falling within the category of matters over which it has been given jurisdiction. See Black's LawDictionary, 248 (5th ed. 1979). Within certain constraints, the statute therefore leaves the ultimate choice of the members of the Joint Budget Committee to each house of the general assembly.
The Constitution of Colorado creates each house of the general assembly with the power to determine the rules of its proceedings. Colo. Const. art. V, secs. 1 and 12. Similarly, each house has statutory authority to adopt rules for the orderly conduct of its affairs. Section 2-2-404, C.R.S. (1980). The manner of appointing members to the committees of each house of the general assembly is prescribed by rules promulgated for that purpose.
Rule 3(b)(8) of the Rules of the House of Representatives of the Colorado General Assembly allocates to the speaker both the power and duty to appoint members "of all committees, whether reference joint, or special," except that the minority membership of the committees of reference is to be appointed by the minority leader. House rule 25 enumerates the 10 committees that "shall be" committees of reference. The list does not include the Joint Budget Committee. No definition of standing committee is included in the rules.
The Report to the Colorado General Assembly: Legislative Procedures in Colorado makes clear that the Joint Budget Committee is not to be treated as a committee of reference.
     The term "committees of reference" means those committees to which bills and resolutions are normally referred after introduction for substantive deliberation. Thus, the recommended rules do not pertain to the Rules Committee, the Calendar Committee, the House and Senate services committees, or the Joint Budget Committee.
Colorado Legislative Council Research Publication No. 128 at 7-8 (Dec. 1967) (emphasis added).
But as rule 25(b) makes clear, the rules provide for permanent or standing committees that are not committees of reference. Therefore, it is my conclusion that the members of all
standing committees other than committees of reference are appointed by the speaker of the house unless otherwise governed by statute.
In the event of challenge the decision of the speaker is subject to the right of appeal by any member as provided for by house rule 11.
SUMMARY
The speaker of the house has both the power and duty to appoint the house members to the Joint Budget Committee in a manner consistent with the statute.
Very truly yours,
                             DUANE WOODARD Attorney General
LEGISLATURE APPROPRIATIONS APPOINTMENT
Section 2-3-201, C.R.S. (1980) Section 2-2-404, C.R.S. (1980)
Colo. Const. art. V, secs. 1 and 12
HOUSE OF REPRESENTATIVES
The speaker of the house has the power to appoint the house members to the Joint Budget Committee.